


110 HRES 1012 IH: Honoring the historical significance of and

U.S. House of Representatives
2008-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1012
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2008
			Mr. Hulshof (for
			 himself, Mr. Skelton,
			 Mr. Graves,
			 Mr. Akin, Mr. Carnahan, Mr.
			 Cleaver, Mr. Clay, and
			 Mrs. Emerson) submitted the following
			 resolution; which was referred to the Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Honoring the historical significance of and
		  reaffirming continued Congressional support for commercial navigation on the
		  Missouri River.
	
	
		Whereas the Missouri River encompasses 529,350 square
			 miles, drains one sixth of the United States, and flows 2,341 miles from Three
			 Forks, Montana, to St. Louis, Missouri;
		Whereas Native Americans used the Missouri River as a
			 trade and transportation corridor long before European explorers came to the
			 region;
		Whereas in 1673, Father Jacques Marquette and Louis Joliet
			 were the first Europeans to see the Missouri River during an expedition down
			 the Mississippi River;
		Whereas French Colonists used the Missouri River as early
			 as 1723 to connect the ends of the New France Empire which stretched from New
			 Orleans to Montréal;
		Whereas the Mackay and Evans Expedition of 1795 navigated
			 the Missouri River in search for a route to the Pacific and created the first
			 detailed maps of the river;
		Whereas in 1804 President Thomas Jefferson sent Lewis and
			 Clark to find a route to the Pacific by navigating the Missouri River;
		Whereas navigation on the Missouri River led to settlement
			 and development of the Dakotas and Montana;
		Whereas the Rivers and Harbors Acts of 1912, 1917, 1925,
			 1927, 1930, and 1935 each affirmed navigation on the Missouri River to be the
			 goal of the stakeholders, occupants, the basin’s elected officials, and the
			 Federal Government;
		Whereas the 1934 “308 Report” on the Missouri River, by
			 Captain Theodore Wyman, Jr., identified numerous navigation projects that could
			 be completed;
		Whereas after severe spring flooding in 1934 the House
			 Committee on Flood Control approved a resolution on May 13, 1934, which
			 directed the U.S. Army Corps of Engineers to prepare an additional survey of
			 the Missouri River;
		Whereas in October of 1944, the U.S. Army Corps of
			 Engineers and the Bureau of Reclamation agreed to a plan for the Missouri River
			 written by Corps General Lewis A. Pick and Bureau of Reclamation Director W.
			 Glenn Sloan;
		Whereas the “Pick-Sloan Plan” provided direction to the
			 Flood Control Act of 1944, the Rivers and Harbors Act of 1945, and the future
			 of the Missouri River;
		Whereas the Flood Control Act of 1944 turned the Missouri
			 River basin into the largest reservoir system in North America and authorized 8
			 purposes for this system, including commercial navigation;
		Whereas the river has carried up to 6,600,000,000 pounds
			 of commercial cargo in a single year;
		Whereas in 2000 navigation on the Missouri river moved
			 7,100,000 bushels of corn and 5,100,000 bushels of soybeans;
		Whereas the June 4, 2003, August 16, 2005, and February 8,
			 2008, decisions of the United States Court of Appeals for the Eighth Circuit
			 held that navigation was a dominant function of the Flood Control Act of
			 1944;
		Whereas in the 2003 decision the Court went so far as to
			 say, The dominant functions of the Flood Control Act were to avoid
			 flooding and to maintain downstream navigation; and
		Whereas as our Nation’s rail and highway systems are
			 increasingly congested, barges on the Missouri River will become an even more
			 attractive shipping option: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)acknowledges that commercial navigation on
			 the Missouri River helped provide for the exploration, expansion, and economic
			 prosperity of the United States; and
			(2)continues
			 supporting commercial navigation on the Missouri River in the future.
			
